COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00246-CV


IN RE TOMAS ESPINOSA AND                                                RELATORS
MARTHA ESPINOSA


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

GABRIEL, J. would request a response.

DELIVERED: July 29, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).